DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–9 and 21–24 are rejected under 35 U.S.C. 112(a). 
With respect to claim 1, the Specification, while being enabling for an electrochemical cell, does not reasonably provide enablement for the limitation “wherein the catalyst comprises: Fe3+ ions in a range of from 5 to 20 wt% based on total catalyst weight; and a support comprising at least 75 wt% based on total support weight, of a mesoporous amorphous silica, the support being impregnated with Fe3+ ions”. The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
In particular, the Specification is not enabling for at least the following reasons:
The Breadth of the Claims. The breadth of the claims covers all species of mesoporous amorphous silica, all temperatures, all pHs, all ionic strengths, and all electrolyte solutions.
The Nature of the Invention. The nature of the invention is directed to using an electrochemical cell to carry out an electro-Fenton process.
The State of the Prior Art. Electrochemical cells and electro-Fenton processes are known in the prior art. Additionally, forming a heterogenous catalyst using iron supported on silica is known in the art. The prior art does not appear to specify forming a catalyst from Fe3+ in the manner claimed. Additionally, during normal Fenton reactions, there is an interconversion of Fe2+ to Fe3+ (and vice-versa).1 This interconversion can be difficult to control—especially in situ.
The Level of One of Ordinary Skill. A person of ordinary skill in the art would have at least a bachelor’s degree in chemistry or chemical engineering.
The Level of Predictability in the Art. The level of predictability in the art is not sufficiently high enough that a person skilled in the art could predict how to make a heterogeneous catalyst with the claimed composition.
The Amount of Direction Provided by the Inventor. The inventor does not appear to disclose how to specifically form its catalyst. 
The Existence of Working Examples. To Examiner’s knowledge there are no working examples.
The Quantity of Experimentation Needed. Upon consideration of the above factors, it is respectfully submitted that a person of ordinary skill would be required to carry out undue experimentation in order to make Applicant’s claimed invention. For instance, PHOSITA would be required to test various conditions—e.g., various electrolytes, various mesoporous amorphous silicas (including pore sizes, surface areas, etc.), various ionic strengths, various temperatures, and various rates of leaching of Fe2+ and Fe3+—in order to make the claimed invention.
For at least these reasons, claim 1 and its dependent claims are not considered enabled by the original full disclosure and are therefore rejected under 35 U.S.C. 112(a).

Claim 6 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
Claim 6 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement: because it contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Specifically, the instant claim recites the limitation “wherein the heterogeneous catalyst comprises a fatty acid ammonium halide.” When looking to Applicant’s disclosure, support for this limitation was unable to be located. Should there be support for this limitation, it is humbly requested that it be pointed out.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites “silicon/boron-doped diamond anode”. Respectfully, this language renders the claim indefinite because it is unclear whether this limitation encompasses: (A) a diamond anode doped with silicon and boron; (B) a silicon anode or a boron-doped diamond anode; or (C) both items (A) and (B).
Claim 22 recites “an electrolyte pump connected to the cell with an electrolyte tube having a spray end and a suction end”. Respectfully, this limitation renders the claim indefinite because it is unclear which object the claim is requiring to have the spray end and the suction end: (A) the electrolyte pump; or (B) the electrolyte tube. Dependent claims 23 and 24 are also included in this rejection: based on their dependence from an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–5, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jinisha2 in view of Gan.3
With respect to claim 1, the following analysis applies.
Overview of Jinisha
Jinisha discloses an electrochemical cell comprising: a carbon-based cathode; an anode; and a heterogeneous catalyst. (Jinisha Abstract; see also Graphical Abstract (depicting a cathode, anode, and heterogeneous catalyst); § 2.4 (disclosing a glass cylinder containing a cathode and anode).) The heterogeneous catalyst comprises a mesoporous amorphous silica. (Jinisha Title (reciting “mesoporous silica”; Abstract (disclosing that SBA stands for “Santa Barbara Amorphous”).) The silica is impregnated with Fe3+. (Id. §§ 2.1, 2.2 (collectively disclosing loading the silica with Fe(NO3)3 in solution (i.e., aqueous)); p. 449 (disclosing Fe(III) and Fe3+).) The electrochemical cell further comprises: (A) an electrolyte solution in contact with the cathode, the anode, and the catalyst (Jinisha § 2.4 (disclosing “RhB solution”); and (B) a source of gaseous oxygen which is configured to produce oxygen in the electrolyte solution near the carbon-based cathode. (Id. (disclosing a fish aerator which continuously supplies oxygen to the cathode).)
Claim elements not expressly taught or suggested by Jinisha
Jinisha does not appear to specify: (1) that its source of oxygen is configured to produce oxygen-containing bubbles; (2) that the catalyst comprises the claimed weight percentages of Fe3+ and mesoporous amorphous silica.
Bubbles
As conveyed above, Jinisha discloses using a fish aerator to continuously supply oxygen to the cathode. (Jinisha § 2.4.) Given that the fish aerator typically form bubbles,4 the concept of the producing oxygen-containing bubbles is considered to be within the teaching of Jinisha.
Weight percentages
Gan teaches that the amount of iron affects the rate of reaction. (Gan § 3.6.) Gan further teaches that the formation of aggregates affects the available surface area for reaction. (Id.) It is respectfully submitted that one of ordinary skill in the art would have understood that the formation of aggregates is linked to the actual amount of total material forming the aggregates.
Previously it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the weight percentage of Fe3+ ions in the catalyst of the instant combination: in order to enhance the rate of reaction. Additionally, it is further submitted that it would have also been obvious to one skilled in the art to optimize, via routine experimentation, the weight percentage of support in the catalyst of the instant combination: in order to enhance the available surface area for reaction. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
With respect to claim 2, the instant combination does not appear to specify the claimed BET surface area. Gan teaches that surface area affects the rate of reaction. (Gan § 3.6.) As such, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the BET surface area of the catalyst of the instant combination: in order to enhance the rate of reaction. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330
With respect to claim 3, Jinisha teaches that the average pore size can be 5.41 nm. (Jinisha § 3.1.)
With respect to claims 4 and 9, Jinisha does not appear to specify the claimed concentration of catalyst. Jinsha does however teach that the catalyst dosage affects the rate of reaction. (Jinisha, paragraph bridging pp. 448–449; FIG. 3.) As such, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the catalyst dosage (i.e., the amount of catalyst present in the electrolyte solution) of the instant combination: in order to enhance the rate of reaction. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
With respect to claim 5, the instant claim is directed to process limitations. Previously it has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985) (citations omitted); see also MPEP § 2113. Thus, in accordance with Thorpe and MPEP § 2113, it is respectfully submitted that the instant claim cannot be given patentable weight: since determination of patentability is based on the product itself—as opposed to its method of production.
With respect to claim 21, the fish aerator of the instant combination is interpreted to be an air pump.
Claims 7, 8, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jinisha and Gan—in view of Lefebvre.5
With respect to claim 7, the instant combination does not appear to specify the claimed anode. Lefebvre teaches using a silicon/boron-doped diamond electrode as part of an electro-Fenton apparatus. (Lefebvre Abstract; p. 11, third full paragraph.)
Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, the courts have also held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.)).
In view of these holdings, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use a silicon/boron-doped diamond anode as the anode of the instant combination: in order to provide a suitable anode for carrying out an electro-Fenton process, as suggested by Lefebrve. KSR, 550 U.S. at 415–16; Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425.
With respect to claim 8, the instant combination does not appear to specify the claimed cathode. Lefebvre teaches that carbon felt, polymer-based graphene, and graphite were suitable materials for carrying out an electro-Fenton process. (Lefebvre Abstract; pp. 10–11; clm. 3.) In view of these holdings, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use a polymer-based graphite felt electrode as the cathode of the instant combination: in order to provide a suitable anode for carrying out an electro-Fenton process, as suggested by Lefebrve. KSR, 550 U.S. at 415–16; Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425. See also MPEP § 2144.06(I).
Claim 24 appears to share overlapping limitations with claims 7 and 8. Thus, with respect to these overlapping limitations, the subject matter presented in the rejection of claims 7 and 8 supra applies to claim 24. 
Response to Remarks
Applicant’s remarks are persuasive and the previous 112 rejections have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., Gan (infra), p. 355 (showing reactions (1)–(6);; see also Jinisha (infra) p. 449, second full para; FIG. 5 (showing leaching).
        2 Jinisha et al., Removal of rhodamine B dye from aqueous solution by electro-Fenton process using iron-doped mesoporous silica as a heterogeneous catalyst, 200 Chemosphere, 446, 446–454 (2018) (“Jinisha”).
        3 Gan et al., Efficient removal of Rhodamine B using a rice-hull based silica supported iron catalyst by Fenton-like process, 229 Chem. Eng. J., 351, 351–363 (2013) (“Gan”).
        4 See, e.g., Air Bubble Disk Stone Aquarium Aerator Fish Tank Pump Hydroponics Oxygen 40mm, Amazon.com, https://www.amazon.com/Air-Bubble-Aquarium-Aerator-Hydroponics/dp/B01DMMSMUC (last visited October 22, 2022).
        5 Gan et al., Efficient removal of Rhodamine B using a rice-hull based silica supported iron catalyst by Fenton-like process, 229 Chem. Eng. J., 351, 351–363 (2013) (“Gan”).